DETAILED ACTION
As per the instant Application having Application number 16/450987, this action responds to the printer query dated 12/24/2021.
At this point, 8-12, 23-27, and 33-37 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Todd Fronek (48516) on 01/07/2022 by telephone.
This amendment is in response to the printer query form dated 12/24/2021 in order to correct an improper claim dependency.
With respect to claims as allowed on 12/17/2021, please amend claims 24-27 as follows:

LISTING OF CLAIMS
24.	(Currently Amended)	The computer system of claim [[18]]23 wherein said reconfigurable logic device comprises an FPGA.
25.	(Currently Amended)	The computer system of claim [[19]]24 wherein said FPGA comprises said data maintenance block.
26.	(Currently Amended)	The computer system of claim [[18]]23 wherein said DRAM memory comprises DDR3 compliant memory devices.
27.	(Currently Amended)	The computer system of claim [[18]]23 wherein said DRAM memory comprises DDR4 compliant memory devices.

CONCLUSION

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached at 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132